t c summary opinion united_states tax_court joseph n perlman petitioner v commissioner of internal revenue respondent docket no 25769-09s filed date joseph n perlman pro_se james r bamberg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on petitioner’s request for judicial review of an internal_revenue_service irs determination to sustain a notice_of_intent_to_levy to collect petitioner’s federal_income_tax liability the sole issue for decision is whether the irs abused its discretion in determining that collection by levy may proceed at the time the petition was filed petitioner resided in background florida petitioner is a self-employed attorney petitioner filed a joint federal_income_tax return with his wife for reporting a tax of dollar_figure petitioner and his wife did not make estimated_tax payments for but had a withholding credit of dollar_figure and a refundable_credit of dollar_figure neither petitioner nor his wife made any payment with the return but they did make two payments in totaling dollar_figure 1respondent filed a motion for summary_judgment pursuant to rule petitioner filed a response to respondent’s motion and the court set the motion for hearing at trial at the trial session the court took the motion under advisement and proceeded with trial during trial the court heard testimony and received evidence therefore the court will deny respondent’s motion for summary_judgment the irs assessed the unpaid balance as well as additions to tax for failure to timely pay tax under sec_6651 and failure to make estimated_tax payments under sec_6654 on date the irs issued a final notice_of_intent_to_levy and notice of your right to a hearing for the tax_liability on date the irs received a form request for a collection_due_process or equivalent_hearing from petitioner on the form petitioner requested an installment_agreement or offer-in-compromise oic as collection alternatives along with the form petitioner provided certain financial information and documentation as well as a general explanation of his finances at the time of the request on date the irs issued a letter to petitioner acknowledging receipt of the request and scheduling a collection_due_process cdp hearing for date in the letter the irs requested an updated form 433-a collection information statement for wage earners and self-employed individuals and proof of petitioner’s estimated_tax payments for petitioner submitted an incomplete form 433-a which reflected investment accounts with fair market values totaling dollar_figure as well as bank accounts lines of credit three real properties a house an office and a condominium and leased vehicles as assets petitioner also provided a detailed summary of his business income and expenses as well as his social_security_benefits petitioner did not submit evidence regarding any estimated_tax payments or his living_expenses on date during the cdp hearing the settlement officer so informed petitioner that on the basis of the information provided petitioner had the ability to fully pay the liability petitioner agreed that he owed the underlying liability but stated that he had very little equity in his assets and could not fully pay the liability the so informed petitioner that expenses relating to the condominium would not be allowed during the evaluation of a proposed installment_agreement the so gave petitioner until date to provide evidence showing he made estimated_tax payments for and to provide information as to the current equity in his assets in his date response petitioner enclosed a check for dollar_figure which represented his only estimated_tax payment for months of bank statements various deed and property searches for his properties that listed initial mortgage amounts but omitted other mortgages and additional documentation as to the condominium mortgage petitioner did not provide the mortgage information or documents showing the current equity for the house or office nor did he provide a list of his living_expenses petitioner did not submit a form_656 offer_in_compromise or propose a payment schedule or amount for an installment_agreement while the so had not received a completed form 433-a the so determined that petitioner still had the ability to fully pay the liability on the basis of the updated information petitioner provided on date the irs issued a notice_of_determination sustaining the proposed levy on date petitioner timely filed a petition with the court disputing the notice_of_determination discussion we have jurisdiction under sec_6330 to review respondent’s determination that the notice_of_intent_to_levy was proper and that respondent may proceed to collect by levy in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner supra pincitethe pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir the taxpayer has the burden of proving that the commissioner’s determination to sustain a proposed collection action is an abuse_of_discretion rule a at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 petitioner does not dispute the underlying liability but instead he asserts he was denied an opportunity to have an oic or an installment_agreement considered offer-in-compromise the secretary may compromise any civil or criminal case arising under the internal revenue laws sec_7122 murphy v commissioner supra pincite sec_7122 provides that the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in- compromise is adequate and should be accepted to resolve a dispute taxpayers who wish to propose an oic must submit a form_656 see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir we have consistently held that the commissioner has not abused his discretion for failing to consider an oic where a taxpayer failed to submit an offer to the appeals officer 124_tc_69 petitioner did not submit a form_656 complete financial information or any proposed settlement terms therefore the commissioner has not abused his discretion in failing to consider an oic or any less formal collection alternative installment_agreement sec_6159 gives the secretary discretionary authority to enter into written agreements with any taxpayer under which such taxpayer is allowed to make payment on any_tax in installment payments if the secretary determines that such agreement will facilitate full or partial collection of such liability the commissioner has the discretion to accept or reject an installment_agreement proposed by a taxpayer see sec_301_6159-1 proced admin regs we review the commissioner’s rejection of an installment_agreement for abuse_of_discretion see 123_tc_1 affd 412_f3d_819 7th cir although petitioner indicated his interest in an installment_agreement he did not propose any specific payment amounts or installment schedule additionally petitioner’s updated but incomplete information still reflected his ability to fully pay the liability when a hearing officer is unable or refuses to consider collection alternatives because of a taxpayer’s failure to provide financial information courts have held that there was no abuse_of_discretion schwersensky v commissioner tcmemo_2006_178 see also lance v commissioner tcmemo_2009_129 we conclude that respondent did not abuse his discretion in failing to consider an installment_agreement we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
